internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-117891-00 date date re legend parent sub sub sub sub sub sub sub sub authorized representatives plr-117891-00 company official director foreign advisor tax professional tax professional date a date b date c state year this responds to your letter dated date on behalf of the above named taxpayers requesting an extension of time under sec_301_9100-1 through sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested by parent and sub through sub collectively the taxpayer taxpayer requests an extension to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations hereinafter referred to as the election effective for the taxable_year ended on date b additional information was received in letters dated date date date date and date the information submitted in the request and subsequent correspondence is summarized below on date a parent was formed as a state corporation during year parent formed four first tier subsidiaries each owned pincite by parent and four second tier subsidiaries each second tier subsidiary is owned pincite by a first tier subsidiary ten percent of each second tier subsidiary is owned by an entity outside of the proposed consolidated_group parent and sub through sub have fiscal years ending on date c parent and sub through sub intended to file the election for the taxable_year ended on date b the election was due on date but for various reasons the election was not filed in addition no income_tax returns were filed for the proposed consolidated_group or for any member of the group on a separate company plr-117891-00 basis the statute_of_limitations under sec_6501 has not run for parent or for each of sub through sub for its taxable_year ending on date b or for any subsequent taxable years sec_1501 provides that an affiliated_group_of_corporations has the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group that did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation is deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of plr-117891-00 time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and sub through sub to file the election provided that they show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by director foreign advisor company official tax professional tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information also establishes that tax professionals were responsible for the election that parent and sub through sub relied on them to timely make the election and granting an extension will not prejudice the interests of the government based on the facts and information submitted including the representations that have been made we conclude that taxpayer has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election ie to file a consolidated_return and attach thereto a form_1122 and a copy of this letter for taxpayer’s taxable_year ended on date b the above extension of time is conditioned on the taxpayer’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s liability is lower sec_301_9100-3 we express no opinion with respect to whether in fact parent and sub through sub qualify substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the plr-117891-00 election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied on certain statements and representations made by director foreign advisor company official tax professional tax professional and authorized representatives however upon audit all essentials facts must be verified in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest if any that would otherwise be applicable shall still apply this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by chief branch
